Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-12:  The prior art did not teach or suggest a method as claimed by the applicant, specifically a method comprising the steps of calculating an amount of light originating from a light source, the light being sensed at a location in which the spatial location for the agricultural object is interposed between the light source and the image capture device; causing emission of an obscurant; and  10directing the obscurant to a region interposed between the light source and the agricultural object, together in combination with the other method steps and claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 13-20:  The prior art did not teach or suggest a system as claimed by the applicant, specifically a system comprising a processor, responsive to executing the instructions, is configured to: calculate an amount of light originating from a light source, the light being sensed at a location in which the spatial location for the agricultural object is interposed between the light source and the image capture device;  10cause emission of an obscurant; and direct the obscurant to a region interposed between the light source and the agricultural object, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752